JUSTICE BARRY delivered the opinion of the court: Roseoe Emmerson Whitmer filed a claim for compensation under the Workmen’s Compensation Act (now Workers’ Compensation Act) (Ill. Rev. Stat. 1975, ch. 48, par. 138.1 et seq.) for injuries allegedly sustained during and arising out of his employment with Elvis E. Endicott, d/b/a Jim Endicott, d/b/a/ DeKalb Standard Service. Whitmer alleged that he sustained a ruptured spinal disc on June 28, 1976. The arbitrator awarded Whitmer compensation for temporary total disability, medical expenses and permanent partial disability. The Industrial Commission adopted and affirmed the arbitrator’s decision. The circuit court of DeKalb County confirmed the decision of the Commission. On appeal, the employer asserts that the Commission’s decision is contrary to the manifest weight of the evidence. Specifically, the employer asserts that Whitmer’s testimony regarding the sustaining of the injury was not credible and was uncorroborated. A review of the record on appeal demonstrates that the employer failed to present any credible evidence, and that the decision of the Commission is not against the manifest weight of the evidence. See Scott v. Industrial Com. (1979), 76 Ill. 2d 171, 390 N.E.2d 90. Accordingly, the judgment of the circuit court of DeKalb County is affirmed. Affirmed.